United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Long Branch, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1437
Issued: February 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 22, 2012 appellant, through her attorney, filed a timely appeal from a March 30,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation for the period
January 24, 2003 to December 31, 2006, based on her actual earnings during the years 2003
through 2007.
On appeal, appellant’s attorney asserts that her earnings in 2007 should not be considered
in determining entitlement to compensation for the period January 24, 2003 through
December 31, 2006.

FACTUAL HISTORY
This case has previously been before the Board.1 In an August 18, 2010 decision, the
Board found the case was not in posture for decision as to whether appellant established that she
was entitled to disability compensation for the period April 16, 2003 to May 1, 2006. The Board
found that the medical evidence of record supported that she had partial disability. Since the
evidence reflected that appellant had actual earnings that spanned a lengthy period of time,
compensation should be determined by averaging the earnings for the entire period, determining
the average pay rate and applying the Shadrick formula.2 Appellant furnished sufficient records
that encompassed a number of years such that OWCP could compare her actual earnings to those
wages earned when injured. The Board remanded the case for further development, to be
followed by an appropriate decision of appellant’s claim for compensation.
On November 3, 2010 OWCP accepted that appellant sustained a recurrence of disability
on August 13, 2010 when she underwent authorized right knee surgery.
By letter dated November 4, 2010, OWCP informed appellant that, in accordance with
the Board’s August 18, 2010 decision, it had determined her entitlement to compensation for the
listed periods as follows:
January 24 through December 31, 2003

$8,304.40;

January 1 through December 31, 2004

$9,803.78;

January 1 through December 31, 2005

$10,347.71;

January 1 through December 31, 2006

$11,551.61;

January 1 through December 31, 2007

$12,142.03.

OWCP further determined that appellant was entitled to compensation following an
accepted August 13, 2010 recurrence of disability and attached an explanatory pay rate
memorandum. It determined that she earned an average of $26,602.00 per year during the fiveyear period from 2003 through 2007, for average weekly earnings of $511.58. OWCP found that
appellant was last in a pay status (the date disability began) on January 23, 2003, when her
weekly earnings were $759.88. It determined that she was a grade 1 Step RC on the date

1

Appellant, then a 44-year-old part-time flexible clerk, sustained a left knee injury on April 24. 2002. OWCP
accepted as employment related a tear of the medial meniscus of the left knee and villonodular synovitis of the left
lower leg. Appellant had arthroscopic left knee surgery in November 2002, did not return to work and retired on
disability effective September 8, 2003. The record contains income tax returns for the years 2003 through 2006 and
additional wage information for the year 2007.
2

Alfred C. Shadrick, 5 ECAB 376 (1953); 20 C.F.R. § 10.403. The Board noted that appellant had provided
information concerning her actual earnings in the private sector and income tax forms for the years 2003 through
2007.

2

disability began and indicated that for the purposes of applying the Shadrick formula, her
earnings in subsequent years were as follows:3
2003 $20.57 per hour x 37.93 hours per week

$780.22 per week;

2004 $21.25 per hour x 37.93 hours per week

$806.01 per week;

2005

$21.72 per hour x 37.93 hours per week

$823.84 per week;

2006 $23.00 per hour x 37.93 hours per week

$872.39 per week;

2007

$885.25 per week.

$23.34 per hour x 37.93 hours per week

OWCP attached worksheets in which the Shadrick formula was applied, beginning
January 24, 2003 and for each year thereafter, utilizing appellant’s average weekly earnings for
the years 2003 through 2007 or $511.58. It also provided an election form, since appellant
received OPM benefits and she was asked to carefully review the calculations.4
On December 2, 2010 appellant elected FECA benefits for the period January 24, 2003 to
December 31, 2006, and beginning August 13, 2010 and continuing. OPM informed OWCP that
appellant’s OPM benefits would be suspended on May 5, 2011, and that for the period
January 26, 2003 through December 31, 2006 and August 13, 2010 through March 31, 2011, she
received OPM benefits totaling $78,302.60. By letter dated June 7, 2011, OWCP informed
appellant that OPM was owed a balance of $78,302.60 which must be deducted from
compensation payments and asked if she still wished to elect FECA benefits. On July 28, 2011 it
again informed her regarding her entitlement to compensation beginning January 24, 2003 and
continuing.
On August 13, 2011 appellant again elected FECA benefits, effective
August 10, 2010.
By letter dated September 12, 2011, counsel requested that a formal decision be issued
with regard to OWCP’s calculations of appellant’s entitlement to compensation for the period
January 24, 2003 through December 31, 2006.
In a September 29, 2011 decision, OWCP incorporated the November 4, 2010 pay rate
memorandum and worksheets regarding the years 2003 through 2007 and beginning August 13,
2010, which explained appellant’s entitlement to compensation for the period January 24, 2003
through December 31, 2006. On October 4, 2011 appellant, through counsel, requested a
hearing. Appellant was not present at the hearing, held on January 4, 2012. Counsel asserted
that OWCP erred in including appellant’s 2007 earnings to determine her average weekly wage
of $511.58, which was used in applying the Shadrick formula to determine entitlement to
compensation for the period January 24, 2003 through December 31, 2006. He noted that if it
had instead used appellant’s income for the years 2003 through 2006 to determine the average
weekly wage, the average weekly wage would have been reduced to $443.43.
3

OWCP noted that appellant earned $19.77 a hour, and worked 37.93 hours a week and that beginning in 2009
and continuing the hourly pay rate was $25.60 or $971.08 a week.
4

Office of Personnel Management (OPM) verified that appellant received a gross monthly annuity of $1,836.00.

3

In a March 30, 2012 decision, OWCP’s hearing representative affirmed the
September 28, 2011 decision.
LEGAL PRECEDENT
OWCP procedures provide that where OWCP learns of actual earnings that span a
lengthy period of time, e.g., several months or more, the compensation entitlement should be
determined by averaging the earnings for the entire period, determining the average pay rate and
applying the Shadrick formula.5 The Shadrick formula has been codified at section 10.403 of
OWCP’s regulations.6
ANALYSIS
The Board finds this case is not in posture for decision. The Board agrees with
appellant’s assertion on appeal that OWCP should not have included her 2007 earnings in
establishing her average weekly wage to be used to determine her entitlement to compensation
for the period January 24, 2003 through December 31, 2006, the period she elected to receive
FECA benefits. Appellant did not claim compensation or elect FECA benefits for the year 2007.
The case will be remanded for OWCP to ascertain appellant’s earnings for the period claimed,
i.e., January 24, 2003 through December 31, 2006.7 OWCP should provide a breakdown of the
specific earnings relied upon for this period and find the average weekly wage using these
earnings only. It should compare appellant’s earnings from the job held when injured to this
information, and then apply the Shadrick formula to determine her entitlement to compensation
for the period January 24, 2003 through December 31, 2006.8 After such further development
deemed necessary, OWCP shall issue an appropriate decision.
CONCLUSION
The Board finds this case is not in posture for decision.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity on
Actual Earnings, Chapter 2.814.7(d)(4) (October 2009); Albert C. Shadrick, supra note 2. OWCP calculates an
employee’s wage-earning capacity in terms of percentage by dividing the employee’s earnings by the current pay
rate for the date-of-injury job.
6

20 C.F.R. § 10.403.

7

The Board notes that the pay rate memorandum that accompanied the November 4, 2010 letter of explanation
and the September 29, 2011 decision did not include a breakdown of the income records OWCP relied upon in
finding the average weekly wage of $511.58.
8

Supra note 5. See also Federal (FECA) Procedure Manual Part 2 -- Claims, Computing Compensation, Chapter
2.901.15(e) (October 2009).

4

ORDER
IT IS HEREBY ORDERED THAT the March 30, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for
proceedings consistent with this opinion of the Board.
Issued: February 5, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

